Citation Nr: 1139551	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a special apportionment of the Veteran's disability compensation benefits in excess of $68.00 per month, on behalf of his minor child, Z.W.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

The appeal was remanded in March 2010 and has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability benefits, of which $68.00 is apportioned to the appellant on behalf of the minor child, Z.W.

2.  An increased apportionment of the Veteran's VA disability benefits cannot be made to the appellant on behalf of the minor child Z.W. without causing undue hardship to the Veteran.

CONCLUSION OF LAW

The criteria for a special apportionment of the Veteran's disability benefits on behalf of Z.W. have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  The VCAA, however, does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and will not be further discussed.

Analysis

Compensation benefits payable to a Veteran may be apportioned if the Veteran is not residing with his or her spouse or if his or her children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or the children's support.  No apportionment is made where the Veteran is providing for dependents.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

Review of the record reflects that an apportionment of the Veteran's VA compensation was awarded to the appellant in March 2006, in support of their son Z.W.  Both the appellant and the Veteran were notified of the apportionment.  In May 2006 the appellant submitted her disagreement with the amount of the apportionment.  She asserted that the Veteran was not paying court ordered child support or otherwise supporting their son.  

In March 2010 the Board remanded this appeal.  Among other things, the Board directed that the appellant and Veteran each be requested to complete a financial status report.  The Board also directed that the parties be asked to submit evidence in their possession demonstrating whether or not the Veteran was discharging his responsibility for child support and whether financial hardship could be demonstrated by either party.  

The record shows that both parties were provided with the required notice and invited to submit or identify evidence supportive of their contentions.  

In June 2010 the appellant submitted VA Form 5655, Financial Status Report (FSR).  She reported monthly income of $2037 and expenses of $2201.  She did not indicate the existence of special circumstances.

The Veteran submitted his FSR in July 2010.  He indicated that he had a total monthly income of $3839 and that his monthly expenses were $4316.  In an accompanying statement, he noted that the appellant received apportionments of his VA disability as well as his Social Security Administration disability.  He argued that a larger apportionment would cause a major financial hardship on his family.  

Under the circumstances of this case, the Board finds that an increased apportionment of the Veteran's VA benefits is not warranted.  The record shows that the Veteran receives additional VA benefits for the minor child, Z.W. and that his benefits are accordingly apportioned in the child's behalf.  In his most recent FSR, the Veteran indicates that his monthly gross income is exceeded by his household expenses.  While the appellant also indicates that her expenses also exceed her income, she has not demonstrated special needs on the part of the minor child Z.W.  As such, the Board ultimately concludes that a higher apportionment against the Veteran's VA disability benefits on behalf of the minor child Z.W. would cause undue hardship to the other persons in interest.  

For the foregoing reasons, the Board finds that the evidence is against the appellant's claim of an apportionment of the Veteran's VA disability benefits and the appeal must, therefore, be denied.


ORDER

Entitlement to a special apportionment of the Veteran's VA disability benefits is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


